Per Curiam. This claim coming on to be heard on the joint stipulation of the parties hereto, and the Court being fully advised in the premises: This Court finds that this claim is for time lost and other costs involved in the delay in installation of a sanitary sewer for the Mental Retardation Facility, Department of Mental Health, Waukegan, Illinois. An investigation of this claim by the Capital Development Board determined that the delay was caused by the Respondent’s failure to obtain a required sewer permit causing the job to be stopped, and that after a thorough examination and audit it was determined that $100,000.00 was a fair, legal and proper figure to reimburse Claimant for time lost plus $25,000.00 retained from Claimant in a progress payment. It is hereby ordered that the sum of $125,000.00 be hereby awarded to Claimant, Camosy, Inc., in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.